EXHIBIT CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (“Agreement”) is made effective the 1st day of April 2009 (the “Effective Date”), by and between Emergent BioSolutions Inc. (“Emergent”), a Delaware corporation, with offices at 2273 Research Boulevard, Suite 400, Rockville, Maryland 20850, and The Hauer Group (“Consultant”), located at 7850 Southdown Road, Alexandria, VA 22308, Emergent and Consultant are sometimes hereinafter referred to in the singular as “Party” and collectively as the “Parties”. WHEREAS, Emergent and its Affiliates (as hereinafter defined) are engaged in the development, production, and commercialization of biopharmaceutical products; WHEREAS, Consultant is engaged in providing consulting services as described in this Agreement; and WHEREAS, Emergent and, as applicable, its Affiliates (as hereinafter defined) desires to engage Consultant to provide certain services from time to time as mutually agreed by the Parties, and Consultant desires to be so engaged. NOW, THEREFORE, in consideration of the mutual covenants herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be bound, agree as follows: 1.Services. Consultant agrees to provide certain services from time to time as requested by Emergent or any of Emergent’s Affiliates as specified in Exhibit A attached hereto (the “Services”).In the event that Consultant is requested or required to perform work for the Services beyond that which is specifically set forth in Exhibit A, any such additional services and an appropriate adjustment to the amounts owed shall be negotiated in good faith and the Parties shall amend this Agreement to reflect such additional services and any additional or modified terms in respect thereof prior to the provision of such new services. 2.Payment for Services.Emergent shall compensate Consultant for Services in accordance with the payment terms set forth in Exhibit A, and all invoices for payment shall be submitted to Emergent as detailed therein.Notwithstanding the foregoing, for any invoice to be processed and paid, such invoice must refer to the applicable Emergent Accounting Code designated in Exhibit A.If Consultant bills on an hourly basis, all invoices must be accompanied by a timesheet detailing the hours worked and signed by both Consultant and Emergent.Payment of Consultant’s invoices shall be in full compensation for the Services performed by Consultant unless expressly agreed otherwise in writing by the Parties.Invoices shall be payable within thirty (30) days of receipt by Emergent.Representatives of Consultant performing Services hereunder will not receive employee benefits from Emergent, including but not limited to paid vacation, sick leave or any insurance benefits, even if such representatives are physically situated at Emergent’s offices. 3.Expenses.Emergent shall pay for or reimburse Consultant for out-of-pocket expenses reasonably incurred in the performance of Services hereunder; provided, however, that expenses shall only be paid for or reimbursed if in compliance with Emergent’s Travel Policy (as previously provided to Consultant or as updated by Emergent from time-to-time and disclosed to Consultant), or otherwise expressly authorized in Exhibit A or as agreed in writing by the Parties. Consultant shall submit monthly invoices detailing expenses incurred during the immediately preceding month by appropriate category and shall provide supporting documentation as is acceptable to Emergent in its reasonable discretion.It is agreed that expenses shall not be marked up.This Agreement relates to the provision of Services only.In the event Consultant deems it necessary to purchase equipment, goods, software or other tangible or intangible property for which it will seek reimbursement from Emergent, no such purchase shall be made and Emergent shall not be responsible for reimbursement to Consultant unless Consultant has received Emergent's express, prior written authorization. 4.Confidentiality of Information. Consultant acknowledges that this Agreement creates a confidential relationship between Consultant and Emergent.Consultant and Emergent acknowledge that, in order to perform the Services, it will be necessary for Emergent to allow Consultant to have access to certain commercially valuable, proprietary, and confidential information of Emergent and its Affiliates.Consultant agrees to keep confidential and not, without the prior written consent of Emergent, to publish, disclose to any third party or use (except for purposes of performance under this Agreement) any confidential information, in either written, electronic or oral form whether or not marked as “confidential” or “proprietary,” and without limitation, any and all information relating to the business, prospective business, technical processes, finances, price lists, customer lists, information relating to the licensing or approval of any of the products, business plans, business prospects, employee information, information regarding facilities, operations and financial condition and results, inventions, improvements, trade secrets, know-how, processes, formulas, methods, assays, data, instrumentation, sales and marketing information, standard operating procedures, clinical trials, clinical trial data, clinical specimens, study protocols, investigators’ brochures and instructions or other scientific or technical information, and any documentation and materials specifically developed or prepared for or by Consultant in performance of Services under this Agreement (collectively, the "Confidential Information"). The obligations of this paragraph do not pertain to information which is generally known or hereafter becomes generally known to the public through no fault of Consultant or is disclosed by Consultant with the written approval of Emergent.Consultant shall return all such Confidential Information to Emergent upon completion of the Services hereunder or upon Emergent’s request. If Confidential Information is sought by any source, including any governmental organization, Consultant must immediately notify Emergent of such request and refuse to divulge any such information at least until a representative of Emergent is permitted to address the situation and either consents to the disclosure or has the opportunity to engage legal means to protect the disclosure of such information. 5.Authorized Contacts. With respect to the performance of Services, Consultant shall report tothe Authorized Contact(s) identified in Exhibit A (or such other person that may hold the same position at a later date) or such other person(s) as such Authorized Contact(s) may designate from time to time in writing. 6.Deliverables and Reports.Consultant shall make weekly reports and such other reports as Emergent or its Affiliates may from time to time request. 7.Ownership of Work. All right, title, and interest in and to all data, information, documents, materials and inventions relating to or arising out of the Services shall belong to and be the property of Emergent.Consultant agrees, without further payment by Emergent, to make any assignments and execute all documentsnecessary to effect Emergent's title thereto in all countries of the world.Furthermore,all documents and materials prepared by Consultant in the performance of its duties hereunder will constitute works-made-for-hire and shall belong to and be the exclusive property of Emergent and shall be surrendered by Consultant to Emergent upon request.
